 



EXHIBIT 10.1
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT, effective as of this 3rd day
of January, 2007, is entered into by and between True Religion Apparel, Inc., a
Delaware corporation (“TRA”), and Charles Lesser (“Executive”).
     WHEREAS, TRA and Executive entered into an Employment Agreement dated
January 4, 2006 (the “Employment Agreement”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
terms and conditions contained herein, it is hereby agreed as follows:
     1.     Position and Duties. Section 2(a)(i) of the Employment Agreement is
hereby amended by deleting the second sentence thereof and replacing it with the
following:
     “Executive shall report to the President of TRA.”
     2.     Remaining Terms Unchanged. The Employment Agreement shall remain in
full force and effect without further change or amendment, except as set forth
in Section 1 above.
     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and,
pursuant to the authorization from the Board, TRA has caused these presents to
be executed in its name on its behalf, all as of the day and year first above
written.

                “Executive”   “TRA”
 
                TRUE RELIGION APPAREL, INC.
 
           
 
           
/s/ Charles Lesser 
  By:    /s/ Michael Buckley          
Name: Charles Lesser
      Name:     Michael Buckley
 
      Title:   President

